SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended28 February, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 03February 2014 Exhibit 1.2 Transaction in Own Shares dated 04February 2014 Exhibit 1.3 Share Repurchase Programme dated 04February 2014 Exhibit 1.4 Transactions in Own Shares dated 05 February 2014 Exhibit 1.5 Director/PDMR Shareholding dated 05February 2014 Exhibit 1.6 Transaction in Own Shares dated 06February 2014 Exhibit 1.7 Transaction in Own Shares dated 07February 2014 Exhibit 1.8 Director/PDMR Shareholdingdated07 February2014 Exhibit 1.9 Director/PDMR Shareholdingdated07 February2014 Exhibit 1.10 Transaction in Own Sharesdated10February 2014 Exhibit 1.11 Director/PDMR Shareholding dated10 February 2014 Exhibit 1.12 Transaction in Own Shares dated 11February 2014 Exhibit 1.13 Director/PDMR Shareholding dated11 February 2014 Exhibit 1.14 Transaction in Own Shares dated 12 February 2014 Exhibit 1.15 Director/PDMR Shareholding dated12 February 2014 Exhibit 1.16 Transaction in Own Shares dated13February 2014 Exhibit 1.17 Director/PDMR Shareholding dated13 February 2014 Exhibit 1.18 Transaction in Own Shares dated14February 2014 Exhibit 1.19 Transaction in Own Shares dated17February 2014 Exhibit 1.20 Director/PDMR Shareholding dated17 February 2014 Exhibit 1.21
